226 F.3d 616 (7th Cir. 2000)
UNITED STATES OF AMERICA, Plaintiff-Appellee,v.JUAN CHAPARRO-ALCANTARA and  JAIME ROMERO-BAUTISTA, Defendants-Appellants.
Nos. 99-2721 & 99-2874
In the  United States Court of Appeals  For the Seventh Circuit
Argued December 7, 1999Decided August 21, 2000

Appeals from the United States District Court  for the Central District of Illinois.  No. 98 CR 30070--Jeanne E. Scott, Judge.[Copyrighted Material Omitted]
Before HARLINGTON WOOD, JR., RIPPLE and ROVNER, Circuit  Judges.
RIPPLE, Circuit Judge.


1
Juan Chaparro-Alcantara  and Jaime Romero-Bautista are Mexican nationals  who were arrested for transporting illegal  aliens. After their arrest, an INS agent informed  them of their Miranda rights, but the agent did  not inform them of their right under Article 36  of the Vienna Convention ("Article 36") to  contact the Mexican Consulate. The two then made  inculpatory statements to the officers  interviewing them. Both defendants sought to  suppress the statements. They argued that the  failure to inform them of their rights under  Article 36 mandated the exclusion of the  evidence.


2
Mr. Romero-Bautista also sought to have the INS  detain other passengers in the van as possible  material witnesses. Initially the district court  ordered that the witnesses be held, but it  eventually ordered that they be released to the  INS. The INS then removed the witnesses from the  country. Mr. Romero-Bautista subsequently moved  to dismiss the indictment on the ground that the  Government improperly had deported material  witnesses essential to his case.


3
The district court refused to suppress the  defendants' statements or to dismiss the  indictment against Mr. Romero-Bautista. Both  defendants then entered conditional guilty pleas.  For the reasons set forth in the following  opinion, we hold that the district court  correctly refused to invoke the exclusionary rule  in response to the officers' violation of Article  36. We also hold that the district court did not  err in refusing to dismiss the indictment against  Mr. Romero-Bautista.


4
* BACKGROUND


5
Juan Chaparro-Alcantara and Jaime Romero-  Bautista were among 15 individuals found on  October 21, 1998, at a disabled van in South  Jacksonville, Illinois. Thirteen occupants of the  van were undocumented Mexican nationals; Mr.  Chaparro-Alcantara and Mr. Romero-Bautista were  Mexican nationals with lawful permanent resident  status in the United States. The two were  arrested for transporting illegal aliens, and INS  Agent Tom Merchant informed them of their Miranda  rights in Spanish. He did not inform them,  however, of their right under the Vienna  Convention to contact the Mexican consulate;  Article 36 of the Vienna Convention provides that  officials arresting foreign nationals should  inform the foreign national of his right to  inform his consulate of his arrest. After hearing  their Miranda rights, both Mr. Chaparro-Alcantara  and Mr. Romero-Bautista made inculpatory  statements.


6
On October 22, counsel and a translator were  appointed for the defendants. That day, defense  counsel was informed that the INS intended to  deport most of the other passengers in the van on  Saturday, October 24. On October 23, the  defendants moved to have the passengers detained  in the United States on the ground that some had  given statements contradictory to the reports  prepared by the Government. The district court  granted the motion, and it ordered the Government  to delay deporting the passengers for one week.  During that week, Mr. Romero-Bautista became ill  while in pretrial detention and was transported  to a hospital. On October 29, he was transferred,  despite his objection, to a Bureau of Prisons  medical facility.


7
On November 2, the district court held a hearing  to determine whether the other passengers from  the van should continue to be held as potential  material witnesses or, instead, be released to  the custody of the INS for possible deportation.  Mr. Chaparro-Alcantara informed the court that he  had withdrawn his objection to the release of the  witnesses. Counsel for Mr. Romero-Bautista,  however, argued that the witnesses should  continue to be detained in order to permit him to  take their depositions. Mr. Romero-Bautista's  attorney told the court that Mr. Romero-Bautista  would not be able to attend the depositions due  to his medical condition. Counsel further  informed the court that he had attempted to  obtain from Mr. Romero-Bautista a waiver of his  right to attend the depositions, but his client  was sedated heavily with morphine and, thus, in  counsel's view, incapable of waiving his right to  attend the depositions.


8
The district court ruled that the passengers  should no longer be held as material witnesses.  The district court first noted the high expense  of continuing to detain the witnesses and the  indefinite duration of Mr. Romero-Bautista's  medical condition. It also considered the  potential value of the passengers' expected  testimony. The district court concluded that the  passengers, who were not charged with any crime,  ought not be detained as potential witnesses.  They therefore were released from the court's  custody with the expectation that the INS would  then deport them. Among those released were  Armando Ruiz-Ruiz and Jacoba Hernandez. Both  Ruiz-Ruiz and Hernandez were returned to Mexico  on November 4.


9
Mr. Romero-Bautista later moved to dismiss the  indictment against him on the ground that the  passengers were material witnesses who had been  deported improperly. The district court held a  hearing on that motion on February 10, 1999. At  that hearing, Mr. Romero-Bautista offered the  testimony of Sofa Stanford, his court-appointed  translator. Stanford stated that the detained  witnesses had said, in prison interviews, that  Mr. Romero-Bautista was not involved in  transporting the aliens. Stanford testified that  each of the witnesses had been asked whether Mr.  Romero-Bautista was transporting illegal aliens;  she testified that each of the witnesses had  stated that Mr. Romero-Bautista was not a  "coyote," or someone who brought illegal aliens  into the United States for profit. Further, she  testified, they all stated that Mr. Romero-  Bautista had not been driving the van. She also  testified that, according to the witnesses, Mr.  Romero-Bautista had not asked for money in  payment for their transportation, but had asked  for money only for food or drinks.


10
Stanford spoke in more detail about the  Government's interview with Hernandez. She  testified that, in the interview with witness  Hernandez, Hernandez had stated that INS agents  pressured her to say that Mr. Romero-Bautista was  a coyote. Stanford added that other witnesses  stated that they had been pressured in the same  way.


11
Also at the February 10 hearing, Agent Merchant  testified that Hernandez had not been deported  and stated further that Ruiz-Ruiz was still  available to testify. The district court then  refused to dismiss the indictment, on the ground  that Hernandez and Ruiz-Ruiz, both potentially  material witnesses, were in the United States and  could be brought to court to testify. Contrary to  the Government's representation, however, neither  Ruiz-Ruiz nor Hernandez was available at that  time. Ruiz-Ruiz did become available later when  the Government captured him after he illegally  re-entered the United States.


12
On March 5, the district court denied the  defendants' motion to suppress their statements.  Mr. Chaparro-Alcantara and Mr. Romero-Bautista  had sought to have those statements suppressed  because Agent Merchant had not informed them of  their rights under the Vienna Convention. Mr.  Chaparro-Alcantara then entered a conditional  guilty plea.


13
On March 19, the district court held a hearing  to reconsider Mr. Romero-Bautista's motion to  dismiss the indictment. At that hearing, the  Government conceded that, at the time of the  February 10 hearing, Hernandez had not been  available to testify, even though Agent Merchant  had testified then that she was available. Agent  Merchant then testified at the March 19 hearing  and stated that his testimony at the February 10  hearing had been accurate to the best of his  knowledge. He also testified that he had learned  on March 2 that Hernandez had been returned to  Mexico in November. After the conclusion of Agent  Merchant's testimony, the district court  acknowledged that Hernandez, who was now missing,  was probably the best witness for Mr. Romero-  Bautista. The district court refused, however, to  dismiss the indictment. Instead, the district  court allowed the case to proceed, but it ruled  that it would allow Stanford to testify at trial  about the substance of her conversations with  Hernandez. It acknowledged that such testimony  normally would be hearsay. Rather than proceed to  trial, Mr. Romero-Bautista entered a conditional  guilty plea.

II
DISCUSSION
A.  Rights Under the Vienna Convention

14
Mr. Chaparro-Alcantara and Mr. Romero-Bautista  seek the suppression of statements made after  their arrests. They concede that they were  informed of their Miranda rights, but argue that,  because they were not informed of their rights  under the Vienna Convention, the statements  should not have been admitted.


15
The text of Article 36(1)(b) reads, in full

1.

16
With a view to facilitating the exercise of  consular functions relating to nationals of the  sending State[1]


17
. . . .


18
(b)  If he so requests, the competent authorities  of the receiving state shall, without delay,  inform the consular post of the sending State if,  within its consular district, a national of that  state is arrested or committed to prison or to  custody pending trial or is detained in any other  manner. Any communication addressed to the  consular post by the person arrested, in prison,  custody or detention shall also be forwarded by  the said authorities without delay. The said  authorities shall inform the person concerned  without delay of his rights under this sub-  paragraph[.]


19
Vienna Convention on Consular Relations, Apr. 24,  1963, art. 36, 21 U.S.T. 77.


20
We review for clear error the district court's  findings of fact after a suppression hearing and  review de novo conclusions of law and mixed  questions of law and fact. See United States v.  Meyer, 157 F.3d 1067, 1079 (7th Cir. 1998), cert.  denied, 526 U.S. 1070 (1999).

1.

21
As a general rule, international treaties, as  agreements among sovereign nations, do not create  individual rights that are enforceable by an  individual. See Matta-Ballesteros v. Henman, 896  F.2d 255, 259 (7th Cir. 1990); United States v.  Rodrigues, 68 F. Supp.2d 178, 181 (E.D.N.Y.  1999). The Supreme Court of the United States has  acknowledged, however, that this general rule has  exceptions, see United States v. Alvarez-Machain,  504 U.S. 655, 667-68 (1992), and, indeed, has  said that section 36 of the Vienna Convention  "arguably confers on an individual the right to  consular assistance following arrest," Breard v.  Greene, 523 U.S. 371, 376 (1998) (per curiam).  Like the Ninth Circuit in Lombera-Camorlinga, 206  F.3d 882, 885 (9th Cir. 2000) (en banc), we need  not decide this issue definitively. It is  sufficient for present purposes to assume that  such an individual right is created by the  Convention and to confront squarely whether the  exclusionary rule is the appropriate sanction for  a violation of that right.

2.

22
We therefore consider whether a violation of a  detainee's Article 36 rights in the course of  obtaining a confession ought to lead to the  suppression of that confession. We begin by  recalling some basic principles. Application of  the exclusionary rule is only appropriate when  the Constitution or a statute requires it. See  United States v. Caceres, 440 U.S. 741, 754-55  (1979); United States v. Condon, 170 F.3d 687,  689 (7th Cir.), cert. denied, 526 U.S. 1126  (1999). There is no exclusionary rule generally  applicable to international law violations. See  United States v. Sainsbury-Suarez, 797 F.2d 931,  933 (11th Cir. 1986). Indeed, the rights  protected by the Vienna Convention are equivalent  to rights protected by a statute because treaties  and statutes have been held by the Supreme Court  to be "on the same footing" with each other under  the Constitution. Whitney v. Robertson, 124 U.S.  190, 194 (1888); see also Breard, 523 U.S. at 376  ("We have held 'that an Act of Congress . . . is  on a full parity with a treaty . . .'" (citing  Reid v. Covert, 354 U.S. 1, 18 (1957) (plurality  opinion)). Therefore, as in the case of statutes,  the exclusionary rule is an appropriate sanction  for a violation of a treaty provision only when  the treaty provides for that remedy. See United  States v. Giordano, 416 U.S. 505, 524 (1974)  ("The issue does not turn on the judicially  fashioned exclusionary rule aimed at deterring  violations of Fourth Amendment rights, but on the  provisions of [the statute]."); United States v.  Li, 206 F.3d 56, 61 (1st Cir. 2000) (en banc);  Hussong v. Warden, Wisc. State Reformatory, 623  F.3d 1185, 1187 n.7 (7th Cir. 1980) (quoting  Giordano); cf. United States v. Thompson, 936  F.2d 1249, 1251 (11th Cir. 1991) (collecting  cases holding that suppression is inappropriate  for statutory violations).


23
To hold that suppression is the necessary  consequence of a violation of Article 36, we must  find the suppression remedy in the text of the  Convention itself. Upon examination of the text,  however, it is clear that nothing in the text of  the Vienna Convention indicates that a remedy of  suppression is appropriate for violations of  Article 36. See United States v. Ademaj, 170 F.3d  58, 67 (1st Cir.) (holding that "the Vienna  Convention itself prescribes no judicial remedy  or other recourse for its violation"), cert.  denied, 120 S. Ct. 206 (1999); United States v.  Enger, 472 F. Supp. 490, 545 (D.N.J. 1978).  Indeed, the records of the Convention demonstrate  that the delegates did not discuss the issue of  whether suppression was an appropriate remedy for  violations of Article 36. See Official Records,  United Nations Conference on Consular Relations  (Volumes I & II) (1963); see also Lombera-  Camorlinga, 206 F.3d at 886 (stating that  "[t]here is no reason to think the drafters of  the Vienna Convention had these uniquely American  rights in mind"). Because the Vienna Convention, by its terms, does not require the application of  the exclusionary rule to violations of Article  36, we cannot require the suppression of  statements made by defendants who have not been  informed of their Article 36 rights. We cannot  attach the judicially created remedy of  suppression to the Vienna Convention without some  explicit support from the treaty itself. Only the  legislature can require that the exclusionary  rule be applied to protect a statutory or treaty-based right.


24
In concluding that suppression is not an  available remedy under Article 36 of the Vienna  Convention, we note our agreement with our  colleagues in the Ninth Circuit in Lombera-  Camorlinga, the First Circuit in Li, and the  Eleventh Circuit in United States v. Cordoba-  Mosquera, 212 F.3d 1194, 1195-96 (11th Cir.  2000). We also note that to impose judicially  such a drastic remedy, not imposed by any other  signatory to this convention, would promote  disharmony in the interpretation of an  international agreement. See Restatement of  Foreign Relations Law sec. 325 cmt. d (1987)  ("Treaties that lay down rules to be enforced by  the parties through their internal courts or  administrative agencies should be construed so as  to achieve uniformity of result despite  differences between international legal  systems.").


25
Although we hold that the exclusionary rule is  not appropriate for a violation of Article 36, we  emphasize that compliance with Article 36 is an  important responsibility. Faithful adherence to  our treaty obligations is important not only to  the foreign relations of the United States but  also to the integrity of our criminal justice  system. It is essential that foreign nationals in  the United States criminal justice system be  given the opportunity to draw on the resources of  their consulate. One commentator has written:


26
Consular access serves two functions. It serves  the needs of foreign nationals who benefit from  prompt communication with consular officials, as  well as their intervention during legal  proceedings; at a minimum, it provides a cultural  bridge for detained nationals who must otherwise  navigate through an unfamiliar and often hostile  legal system. It also enables governments to  monitor the safety and fair treatment of their  nationals abroad, to reassure relatives and  friends at home, to promote respect for human  rights, and to avoid disruptions in foreign  relations that could result from the mistreatment  of detained persons. The United States has long  recognized the importance of these functions.  Accordingly, it places high priority on ensuring  consular access to U.S. citizens detained abroad  at the earliest possible opportunity.


27
William J. Aceves, Murphy v. Netherland, 92 Am.  J. Int'l L. 87, 89-90 (1998). We agree with the  Ninth Circuit that "it remains difficult from a  practical standpoint to equate being advised [of  rights] by the INS in an adversary setting with  being advised by the Mexican Consulate." United  States v. Rangel-Gonzales, 617 F.2d 529, 532-33  (9th Cir. 1980). Moreover, the failure to protect  the treaty rights of foreign citizens may have  repercussions for United States citizens abroad.  See Republic of Paraguay v. Allen, 134 F.3d 622,  629 (4th Cir. 1998), aff'd sub nom. Breard v.  Greene, 523 U.S. 371 (1998) (per curiam).2

B.  Deportation of Witnesses

28
Mr. Romero-Bautista also submits that the  district court erred in refusing to dismiss the  indictment against him. He claims that the  Government, exercising its deportation authority,  caused the absence of witnesses essential to his  case. The Government replies that it took no  action in bad faith and that, in the absence of a  showing of bad faith, the district court was  correct in its refusal to dismiss the indictment.  The district court decided that Mr. Romero-  Bautista did need to show bad faith and that he  had failed to do so. We must now examine whether  the district court was correct in employing that  standard and, if it was, whether it correctly  applied that standard to the facts of this case.


29
The issue of whether Mr. Romero-Bautista must  show that the Government acted in bad faith is a  question of law that we review de novo. See  United States v. Goad, 44 F.3d 580, 585 (7th Cir.  1995) ("Whether the district court applied the  correct standard of proof is a question of law,  subject to de novo review."). The issue of  whether the standard was applied properly in this  case is one of fact that we review deferentially.  See Mathis v. John Morden Buick, Inc., 136 F.3d  1153, 1155 (7th Cir.) ("'Bad faith' is a question  of fact like any other, so the trier of fact is  entitled to draw any reasonable inference."),  cert. denied, 525 U.S. 898 (1998); Door Sys. v.  Pro-Line Door Sys., Inc., 126 F.3d 1028, 1031  (7th Cir. 1997) ("Bad faith, like negligence, is  a traditional jury issue, implying deferential  review; and it is hard to see why less deference  ought to be paid the trier of fact when it  happens to be a judge rather than a jury.").

1.

30
We first consider whether the district court was  correct in its ruling that Mr. Romero-Bautista  must show that the Government acted in bad faith  when, exercising its deportation authority,3 it  caused the absence of witnesses that, in his  view, are important to his case. The basic  principles of law are well-established. The  Supreme Court has explained that there is a  difference between those situations in which the  police fail to disclose to the defendant evidence  that it knows to be material and exculpatory, and  those situations in which police simply fail to  preserve potentially exculpatory evidence. See  Arizona v. Youngblood, 488 U.S. 51, 57-58 (1989).  In Youngblood, the Court reaffirmed that, when  the Government has evidence that it knows to be  exculpatory, it must disclose that evidence to  the defendant. See id. at 57; see also Brady v.  Maryland, 373 U.S. 83, 87 (1963). That situation  is different, the Court held, from one in which  the Government loses or destroys evidence that it  does not know to be exculpatory. See Youngblood,  488 U.S. at 57-58. With respect to lost or  destroyed evidence, the Court held that "unless a  criminal defendant can show bad faith on the part  of the police, failure to preserve potentially  useful evidence does not constitute a denial of  due process of law." Id. at 58.


31
Indeed, before Youngblood, in United States v.  Valenzuela-Bernal, 458 U.S. 858, 873 (1982), the  Supreme Court had been confronted with a  situation similar to the one before us that  called for the application of these principles.  In that case, the defendant was arrested for  transporting an alien illegally in the United  States. The Government retained one of the  illegal aliens who had been a passenger in the  vehicle in order to provide a nonhearsay basis  for the Government's case. Two other illegal  aliens who also had been in the vehicle were  initially apprehended, but they were later  deported after an Assistant United States  Attorney determined that they had no evidence  material to the defendant's case. The defendant  moved to dismiss the indictment on the ground  that the deportation of these other passengers  deprived him of an opportunity to interview these  witnesses and to determine whether they would be  of assistance in his defense. The district court  denied the motion, a determination ultimately  affirmed by the Supreme Court. The Supreme Court  explained that a showing of Government bad faith  is necessary to establish a constitutional  violation in these circumstances


32
[T]he responsibility of the Executive Branch  faithfully to execute the immigration policy  adopted by Congress justifies the prompt  deportation of illegal-alien witnesses upon the  Executive's good-faith determination that they  possess no evidence favorable to the defendant in  a criminal prosecution. The mere fact that the  Government deports such witnesses is not  sufficient to establish a violation of the  Compulsory Process Clause of the Sixth Amendment  or the Due Process Clause of the Fifth Amendment.  A violation of these provisions requires some  showing that the evidence lost would be both  material and favorable to the defense.


33
Valenzuela-Bernal, 458 U.S. at 872-73 (emphasis  added). Notably, in Youngblood, the Court  reaffirmed this holding by pointing to  Valenzuela-Bernal as an example of a case in  which the defendant was required to show bad  faith. See Youngblood, 488 U.S. at 57. If bad  faith is shown, the defendant has satisfied the  first prong of the Valenzuela-Bernal test, but he  must still show that the evidence would be  material and favorable to his defense. See  Valenzuela-Bernal, 458 U.S. at 873. The  principles of Valenzuela-Bernal have been  followed uniformly by the courts of appeals. See  United States v. Romero-Cruz, 201 F.3d 374, 377  (5th Cir.) (citing Valenzuela-Bernal for the  proposition that "[t]he Government is justified  in promptly deporting alien witnesses after  making a good faith determination that the  witness possesses no evidence favorable to the  defendant in a criminal prosecution"), cert.  denied, 120 S. Ct. 2017 (2000); United States v.  Iribe-Perez, 129 F.3d 1167, 1173 (10th Cir. 1997)  (defendant must show bad faith when Government  allowed witness to voluntarily depart); United  States v. Dring, 930 F.2d 687, 693-94 (9th Cir.  1991) (applying the two-pronged test of  Valenzuela-Bernal); Buie v. Sullivan, 923 F.2d  10, 11-12 (2d Cir. 1990) (same); United States v.  McLernon, 746 F.2d 1098, 1121 (6th Cir. 1984)  (same).


34
The Supreme Court in Youngblood said that "[t]he  presence or absence of bad faith by the police  for purposes of the Due Process Clause must  necessarily turn on the police's knowledge of the  exculpatory value of the evidence at the time it  was lost or destroyed." See Youngblood, 488 U.S.  at 56 n.*. We acknowledged that standard in Jones  v. McCaughtry, 965 F.2d 473 (7th Cir. 1992),  adding that the defendant must prove "'official  animus' or a 'conscious effort to suppress  exculpatory evidence.'" Id. at 477 (citations  omitted).4 Our focus, then, must be on the  Government's knowledge when, exercising its  deportation authority, it arranged for the  departure of the witnesses, not on any of its  subsequent conduct.

2.

35
The district court held that the Government did  not act in bad faith when it deported the  witnesses on November 4, 1998. At that time, Mr.  Romero-Bautista's attorney had interviewed almost  all of the witnesses, including the one who  clearly presented the most potential as a defense witness, Hernandez. He had not yet taken  depositions, however, because Mr. Romero-Bautista  himself was incapacitated and could not attend.  Mr. Romero-Bautista's attorney had determined  that Mr. Romero-Bautista would not be capable of  waiving his right to attend any deposition  because the medical staff treating him had  administered morphine to alleviate his pain.


36
On November 2, the district court held a hearing  to determine whether it ought to continue to  detain the vehicle's passengers as material  witnesses. (They had not been charged with any  criminal offense.) The district court considered  the likelihood of any improvement to Mr. Romero-  Bautista's condition, the expense of detaining  the witnesses being held, and the value of the  possible testimony of the passengers. At the end  of the hearing, the court decided to lift its  earlier order that had required the detention of  the passengers as material witnesses. It is clear  that, at the time it made its ruling, the  district court understood that, once its  detention order was lifted, the passengers would  be subject to deportation


37
The I.N.S. is represented here by one of its  agents and I think that the proper and  expeditious thing to do is for you to continue,  Agent, in doing what you normally do in a  situation of this nature, and return these  aliens, now non-material witnesses, to their  nation, home of origin, and we will proceed  accordingly with the two Defendants who are still  here.


38
R.37 at 16.


39
The Government acted to return the passengers to  their country only after a United States district  court specifically held that they were not  material witnesses in the criminal case of Mr.  Romero-Bautista and, therefore, lifted the  material witness detention order. No claim is  made that the decision of the district court was  procured by governmental misconduct of any kind.  Under these circumstances, it cannot be said that  the Government acted in bad faith when, after the  district court's decision, it proceeded to  fulfill its responsibilities under the  immigration laws, a course contemplated by the  Supreme Court in Valenzuela-Bernal and by the  district court during the hearing.


40
Later, at the hearing on the motion to dismiss  the indictment, INS Agent Merchant testified--  erroneously--that Hernandez and Ruiz-Ruiz were  available to testify. When the district court  later learned that it had been given false  information by the INS witness, it nevertheless  refused to dismiss the indictment. However, it  stated


41
The Court is most displeased with the incorrect  facts provided to the Court by the INS. Since the  INS and its agents are solely responsible for  processing immigrants, the Court should be able  to rely on information provided by INS and its  agents. Moreover, INS and its agents should be  well informed as to the status of immigrants  before testifying under oath. This type of  sloppiness is unacceptable. Nevertheless, such  conduct does not rise to the level of deceit or  bad faith to justify a dismissal of the  indictment.


42
R.81 at 3. We share the district court's concern  about the INS's actions in this case and, like  the district court, do not expect to see again  this sort of conduct by any government official.  The indictment cannot be dismissed based on this  conduct, however, because, at the time the INS  acted to remove the witnesses from this country,  it did so on the authority of the district  court's order of November 2, 1999, and therefore  it was not acting in bad faith.

Conclusion

43
For the foregoing reasons, the judgment of the  district court is affirmed.

AFFIRMED


Notes:


1
 The sending state is the nation of the arrested  national. The receiving state is the arresting  nation.


2
 See also Aceves, supra, at 91 ("If the United  States does not protect the interests of foreign  governments and their nationals, it may find that  its own ability to protect U.S. nationals abroad  has been damaged."); Gregory Dean Gisvold, Note,  Strangers in a Strange Land Assessing the Fate  of Foreign Nationals Arrested in the United  States by State and Local Authorities, 78 Minn.  L. Rev. 771, 803 (1994).


3
 The Tenth Circuit has held that, when determining  the Government's culpability for a witness'  disappearance, it is irrelevant whether the  Government deported the witness or merely allowed  the witness to leave voluntarily. See United  States v. Morales-Quinones, 812 F.2d 604, 608-09  (10th Cir. 1987).


4
 Other circuits have relied on the same language  in Youngblood to frame the proper inquiry for  determining bad faith. See United States v.  Jobson, 102 F.3d 214, 218 (6th Cir. 1996); In re  Sealed Case, 99 F.3d 1175, 1178 (D.C. Cir. 1996);  Holdren v. Legursky, 16 F.3d 57, 60 (4th Cir.  1994); United States v. Femia, 9 F.3d 990, 995-96  (1st Cir. 1993); Griffin v. Spratt, 969 F.2d 16,  20 (3d Cir. 1992).